03/08/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                 Assigned on Briefs December 21, 2021 at Knoxville

            STATE OF TENNESSEE v. GARY WAYNE GARRETT

                Appeal from the Criminal Court for Davidson County
                     No. 86-W-107      Steve R. Dozier, Judge
                     ___________________________________

                           No. M2021-00272-CCA-R3-CD
                       ___________________________________

Gary Wayne Garrett filed a Tennessee Rule of Criminal Procedure 36 motion seeking
correction of clerical errors in his judgments of conviction. Mr. Garrett claimed that he
was entitled to pretrial jail credit on various counts, several of which were ordered to be
served consecutively. The trial court issued a comprehensive written order finding that the
judgments correctly awarded pretrial jail credit and dismissed the motion. We determine
that this appeal is frivolous and affirm the dismissal of the motion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and J. ROSS DYER, JJ., joined.

Gary Wayne Garrett, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Richard Davison Douglas, Senior
Assistant Attorney General; Glenn R. Funk, District Attorney General; and J. Wesley King,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

        On February 3, 1986, a Davidson County Grand Jury indicted Mr. Garrett on
eighteen felony counts. Following trial, a jury convicted Mr. Garrett of sixteen of the
counts. As the following chart shows, the trial court aligned the sentences into six sets,
with the sentences in each set aligned concurrently, and with the effective sentence in each
of the six sets aligned consecutively.
   Set       Count             Offense              Sentence           Alignment Effective
              No.                                                                 Sentence
               1       First degree burglary         8 years      *CC with 2,3,4;
                                                                  **CX to all
                                                                  other counts
    1          2       Petit larceny                 2 years      CC with 1,3,4;
                                                                  CX to all other
                                                                  counts
               3       Aggravated rape               30 years     CC with 1,2,4;  30 years
                                                                  CX to all other
                                                                  counts
               4       Aggravated rape               30 years     CC with 1,2,3;
                                                                  CX to all other
                                                                  counts
               5       First degree burglary         11 years     CC with 6,7;
                       while in possession                        CX to all other
                       of a firearm                               counts

               6       Aggravated rape               30 years     CC with 5,7;
    2                                                             CX to all other        30 years
                                                                  counts
               7       Aggravated rape               30 years     CC with 5, 6;
                                                                  CX to all other
                                                                  counts
               8       First degree burglary         11 years     CC with 9; CX
                       while in possession                        to all other
                       of a firearm                               counts
    3          9       Assault with the             11 years1     CC with 8; CX          11 years
                       intent to commit rape                      to all other
                       while employing a                          counts
                       firearm
              10       First degree burglary         8 years      CC with 11,12;
                                                                  CX to all other
                                                                  counts
              11       Rape                          10 years     CC with 10, 12;
    4                                                             CX to all other        10 years
                                                                  counts

         1
         This sentence consists of six years for the assault plus five years for employing a firearm. State
v. Gary Wayne Garrett, No. 86-274-III, 1988 WL 3625, at *1 (Tenn. Crim. App. Jan. 20, 1988), perm. app.
denied (Tenn. Apr. 4, 1988).
                                                   -2-
              12       Rape                         10 years     CC with 10, 11;
                                                                 CX to all other
                                                                 counts
              14       First degree burglary        11 years     CC with 15, 16;
                       while in possession                       CX to all other
                       of a firearm                              counts
              15       Aggravated rape              30 years     CC with 14, 16;
    5                                                            CX to all other        30 years
                                                                 counts
              16       Aggravated rape              30 years     CC with 14, 15;
                                                                 CX to all other
                                                                 counts
              18       Attempted first              8 years2     CX to all other
    6                  degree burglary                           counts                 8 years
                       while employing a
                       firearm
*Concurrently
**Consecutively


       The trial court sentenced Mr. Garrett to an effective 119 years’ incarceration. The
convictions and sentences were affirmed on appeal. Gary Wayne Garrett, 1988 WL 3625,
at *1.

        On December 15, 2020, Mr. Garrett filed a Tennessee Rule of Criminal Procedure
36 motion to correct clerical errors in judgments. Mr. Garrett claimed that because all
sixteen convictions “occurred in a single trial under the same case number[,]” he was
entitled to pretrial jail credit on all of his “concurrent sentences” in sets 1 through 6.

        On February 25, 2021, the trial court filed a thorough written order addressing all
arguments made by Mr. Garrett and dismissing the Rule 36 motion. The order noted that
the court “amended the judgment in June of 2015 to include the appropriate pre[]trial jail
credits, crediting them on the sentence for Count[s] 1 – 4[,]” that “pretrial jail credits ha[d]
been correctly provisioned in its order dated June 22, 2015,” and that Mr. Garrett was
“entitled to no further relief nor jail credit days.”

        Mr. Garrett timely appeals.



        2
        This sentence consists of three years for the attempted first degree burglary plus five years for
employing a firearm. Gary Wayne Garrett, 1988 WL 3625 at *1.
                                                  -3-
                                         ANALYSIS

       Mr. Garrett claims that there was a clerical error in his judgments concerning the
application of his pretrial jail credit. He argues that the days he was incarcerated pretrial
should be credited to each of his six consecutive sets of sentences rather than to his first set
of sentences only. The State argues that the trial court correctly found that Mr. Garrett had
been awarded pretrial jail credit, that he was not entitled to credit for each set of sentences,
and that the court properly dismissed the Rule 36 motion. We determine that the issue
raised by Mr. Garrett in this appeal has been previously and unsuccessfully raised by Mr.
Garrett multiple times on appeal. We agree that the trial court properly dismissed the
motion.

       Tennessee Code Annotated section 40-23-101(c) requires the trial court at the time
the sentence is imposed “to allow the defendant credit on the sentence for any period of
time for which the defendant was committed and held in the city jail or juvenile court
detention prior to waiver of juvenile court jurisdiction, or county jail or workhouse,
pending arraignment and trial.” Tennessee Rule of Criminal Procedure 36 allows a trial
court to correct clerical errors in judgments at any time. Tenn. R. Crim. P. 36. “Failure to
award pretrial jail credits is a clerical error.” State v. Ashley Carver, No. W2019-01727-
CCA-R3-CD, 2020 WL 2499940, at *2 (Tenn. Crim. App. May 14, 2020) (citing State v.
Brown, 479 S.W.3d 200, 213 (Tenn. 2015)).

        A defendant who receives consecutive sentences is only allowed pretrial jail credits
to be applied toward the first sentence. Marvin Rainer v. David G. Mills, Warden, No.
W2004-02676-CCA-R3-HC, 2006 WL 156990, at *5 (Tenn. Crim. App. Jan. 20, 2006),
no perm. app. filed; State v. Hobert Dean Davis, No. E2000-02879-CCA-R3-CD, 2002
WL 340597, at *3 (Tenn. Crim. App. Mar. 4, 2002), no perm. app. filed. Pretrial jail credit
has been properly applied to Mr. Garrett’s thirty-year sentence in set 1. Mr. Garrett is not
entitled to pretrial jail credit on his consecutive sentences in sets 2, 3, 4, 5, and 6.


                                      Frivolous Appeal

        Mr. Garrett has unsuccessfully raised the issue concerning the application of pretrial
jail credit to his consecutive sentences on three previous occasions that have been appealed
to this court or to the Court of Appeals.

       Mr. Garrett previously filed a Petition for Declaratory Order with the Commissioner
of the Tennessee Department of Correction (TDOC), claiming in part that he was entitled
to pretrial jail credit on each of his six consecutive sentences. Gary Wayne Garrett v.
George Little, Commissioner, No. M2008-01867-COA-R3-CV, 2009 WL 2432974, at *1

                                             -4-
(Tenn. Ct. App. Aug. 7, 2009), perm. app denied (Tenn. Mar. 1, 2010). The TDOC denied
the petition, and Mr. Garrett sought review in the Davidson County Chancery Court, which
granted summary judgment to the TDOC. Mr. Garrett appealed. The Court of Appeals
concluded:

        [Mr.] Garrett’s pretrial jail credits were correctly applied to his first sentence
        and properly omitted from his consecutive sentences. “A defendant
        incarcerated prior to trial who receives consecutive sentences is only allowed
        pre[]trial jail credits to be applied toward the first sentence.”

Id. at *3 (quoting Marvin Rainer, 2006 WL 156990, at *5).

       In 2012, Mr. Garrett filed a petition seeking habeas corpus relief, claiming that he
did not properly receive mandatory pretrial jail credit. The habeas corpus court granted the
State’s motion to dismiss, and Mr. Garrett appealed. This court issued a Memorandum
Opinion affirming the habeas corpus court. Gary Wayne Garrett v. Avril Chapman,
Warden, No. M2013-00601-CCA-R3-HC, 2013 WL 6187939, at *1 (Tenn. Crim. App.
Nov. 25, 2013), perm. app. denied (Tenn. May 16, 2014). Concerning pretrial jail credit,
this court stated:

        However, nothing on the face of Petitioner’s judgments reflects that his
        convictions are void or that his sentences are illegal. Most notably, the Court
        of Appeals has already determined that the trial court properly applied
        pretrial jail credits to his first sentence and correctly omitted the credits from
        his consecutive sentences. See Gary Wayne Garrett, 2009 WL 2432974, at
        *4.

Gary Wayne Garrett, 2013 WL 6187939, at *4.

       Mr. Garrett then filed a Tennessee Rule of Criminal Procedure 36.1 motion “to
correct what he views as sentences which are illegal” because the trial court failed to award
proper pretrial jail credit on all of his six sets of convictions, including the five sets that
were aligned consecutively to the other sets.3 State v. Gary Wayne Garrett, No. M2015-
01390-CCA-R3-CD, 2016 WL 1161069, at *1 (Tenn. Crim. App. Mar. 23, 2016). This
court noted that the trial court issued an amended judgment dated June 22, 2015, “to ensure
that Mr. Garrett received pretrial jail credits from October 31, 1985, to October 10, 1986.”
On appeal, this court concluded that Mr. Garrett “failed to present a colorable claim for
        3
           Although the opinion does not specifically mention the application of pretrial jail credit to the
consecutive sets of convictions, we taken judicial notice of the record of Mr. Garrett’s Rule 36.1 appeal,
which clearly shows that was what Mr. Garrett claimed resulted in his sentence being illegal. See Helton
v. State, 530 S.W.2d 781, 783 (Tenn. Crim. App. 1975).
                                                   -5-
relief in asking for additional credits, pursuant to Rule 36.1, and affirm[ed] the order of the
court awarding only these credits.” Id.

       Rule 22(B) of the Rules of the Court of Criminal Appeals states that:

       A “frivolous” appeal is not merely one that is likely to be unsuccessful. It is
       one that is so readily recognizable as devoid of merit that there is little, if
       any, prospect that it can ever succeed. To be frivolous, an appeal must be so
       clearly untenable or manifestly insufficient that its character may be
       determined by a bare inspection of the record, without argument or research.

      We determine from a “bare inspection of the record” that the instant appeal is
“devoid of merit” and “clearly untenable.” The appeal is frivolous.

                                      CONCLUSION

       The judgment of the trial court is affirmed. Pursuant to Tennessee Code Annotated
section 40-25-143, costs are taxed against Mr. Garrett.


                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                             -6-